Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/26/2021 is acknowledged.
Claims 1-8 are pending and under examination for their full scope.
Applicant’s IDS document filed on 01/13/2021 has been considered.
Claim 5 is objected to because of the following informalities:  
“Act d 8” is recited twice.  
Appropriate correction is required.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.       Claims  1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for: in vitro methods of administering the Betv-1 with catechol and iron (holo-Betv1) and beta-lactoglobulin with catechol and iron (holo-BLG) to PBMCs as taught in Liu et al., the specification does not provide reasonable enablement for: method of treating or preventing allergies comprising administering lipocalin proteins, wherein the lipocalin proteins are provided together with a siderophore and a metal ion in their holo-form of claims 1-8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim for the reasons set forth in the Office action mailed on 05/02/2019 and additionally as set forth below. 
The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
	The specification discloses in vitro methods of administering the Betv-1 with catechol and iron (holo-Betv1) and beta-lactoglobulin with catechol and iron (holo-BLG) to PBMCs as taught in Liu et al. 
The specification is not enabled for the genus of “holo” lipocalins recited in the claims.  The specification is not enabled for the genus of “lipocalins”.  The specification is not enabled for the genus of “siderophores”.  The specification is not enabled for the genus of “metal ions”.  The specification is not enabled for the genus of the “holo” lipocalin combination of “lipocalin”, “siderophore” and “metal ion”.  The specification is especially not enabled for the genus of “holo” lipocalins which can be used to treat or prevent any allergy, much less the genius of “allergies”.
The specification discloses two terms which are being used contrary to their definition.  The first is “lipocalin” and the second is “siderophore.”  
Roth-Walter et al. (IDS filed on 01/13/2021) teaches that “To our surprise, the major birch pollen allergen Bet v 1 had a striking structural resemblance to human LCN2 when we compared it with human LCN2. The resemblance of Bet v 1 to LCN2 is remarkable considering its distant phylogenetic relation and prompted us to the hypothesis that the biological function of Bet v 1 might be similar to LCN2 as well.” As such, what is or is not a lipocalin is not well known to one of ordinary skill in the art.  Applicants themselves have admitted in one of their own publications that it was surprising that Bet v 1 would be encompassed by the term “lipocalin” though the structure of Bet v 1 has been known for a very long time (In particular, Title, page 17418, entire document). Bet v 1 is disclosed to be a lipocalin and then the peer-reviewed art of Roth-Walter et al. teaches that that Bet v 1 is “lipocalin-like”.  Roth-Walter et al. teaches that lipocalins are mammalian protein allergens belonging to the lipocalin protein family.  Applicant teaches in Roth-Walter et al. that they “consider Bet v 1 to be a lipocalin allergen” Applicant also acknowledges in the art Roth-Walter et al. that querecetin is the natural ligand of Bet v 1 and calls querecetin “a catchol derivate known for its ability to bind iron”.  
The art of Flower et al. (IDS filed on 01/13/2021) teaches “Despite  many  common  characteristics  and  common  functions,  membership  of  the  lipocalin  family has  been  defined  largely  on  the  basis  of  sequence, or  structural,  similarity  and  it  has  grown  to  encompass  a  large  corpus  of  proteins.  Within  this  the  lipocalins  display  unusually  low  levels  of  overall  sequence   conservation,   with   pairwise   comparisons often  falling  below  20%,  the  nominal  threshold  for a reliable  alignment.  However,  all  lipocalins  share sufficient  similarity,  in  the  form  of  short  characteristic conserved sequence motifs, to form the basis of a  useful  definition  of  family  membership.”  As such, lipocalins do not have highly conserved structures, but rather they have short characteristic conserved sequence motifs.  
Despite having these short conserved sequence motifs, the lipocalins of the instant claims are being used in a method to treat allergies.  While some of the lipocalins are in fact allergens which may reasonably be used in a method of treating allergies caused by the lipocalin allergen, most lipocalins are not allergens.  So, one of ordinary skill in the art would be required to perform undue experimentation to perform a method of treating and preventing allergies by administering a molecule not associated with allergies at all.  The specification does not use a single non-allergenic lipocalin to induce treatment or prevention of allergies.  
The specification is not enabled for lipocalin proteins by name.  Named proteins encompass any variant of the named protein so long as it would still considered to be the named protein.  Truncations, additions and amino acid changes are encompassed, including in regions which are responsible for the protein being a lipocalin.  The specification is not enabled for variants.  The terms provide no limiting definition. The specification is not enabled to make and use the genus of variants commensurate in scope with the specification for therapeutic use.
Claim 5 recites numerous “lipocalin proteins” by name.  These recitations are laboratory designations that do not limit the structure.  In addition, the name can be given to a molecule before the structure is determined based on the suggestion that the molecule exists and has homology and/or functional similarities to another allergen of the same “Group” from another source.  It is suggested that Applicant amend the claims to indicate a sequence identification number for each “lipocalin protein” recited.  The current recitations are not enabled.	
The recitation of allergen nomenclature alone reads on molecules before discovery of any type of structure of the molecules.  “Ory c 1” which is an allergen claimed in claim 5 and “Ory c 1” is shown by only the N-terminal sequence being listed on allergen.org (IDS mailed on 01/13/2021) and by the specific teaching in Schou et al. (IDS mailed on 01/13/2021) on page 10, right column first paragraph “Rabbit saliva contains and important allergen Ory c I (Ag R1).  The molecule is also present in fur but hardly in urine [84]. The allergen is a glycoprotein with an apparent mol. wt of 30-50 000 by size exclusion chromatography and 17 000 by SDS-PAGE.” The Schou et al. reference also discloses on page 10 in the first paragraph of the left column “a second important allergen is Ag3 that is tentatively named Mus m II” in lines 1-2; and “Allergens from guinea pig have not been extensively characterized.  However, by means of CRIE two important allergens have been implied, i.e. Cav p I (Ag2) and Cav p II (Ag3)” in the last paragraph in the left column.”  The reference teaches other named though uncharacterized and unsequenced allergens.   The same is true for the teachings in Hilger et al (IDS mailed on 01/13/2021) in that on page 442 and throughout that rabbit allergens are not extensively characterized as of 2012 and rabbit allergens were assigned to the lipocalin family upon N-terminal sequencing.  On page 441, the reference teaches that only recently was the Cav p 2 coding sequence determined.  
Bet ch 1, Bet co 1, Bet le 1, Bet n 1, Bet p 1, Bub b BLG, Cap h BLG, Cor he 1, Ecqu c 1 and Ecqu c 2, Hom s TL, Lyc e 4, Ovi a BLG, Per a 4, Phl p 3, Poa p 2, and Zea m 3 are not listed on allergen.org at all, so they are not officially recognized allergen molecules.  Any “well-characterized” allergens would be officially recognized allergen molecules.  Bub b BLG, Ecqu c 1 and Ecqu c 2, Lyc e 4 and Per a 4 are not even listed on the less stringent allergome website.  Cav p 1 has no sequence in allergen.org and Cav p 1.0101 has a 15 amino acid sequence in allergome. Dac g 1 has no sequence in allergen.org and Dac g 1.0101 has a 34 amino acid sequence in allergome, Fra a 1 sequences are not fully characterized.  
It is noted that “Lyc e 4” is an obsolete name for “Sol I 4” which is more evidence that these are terms are not indicative of the structures of the molecules.  
Allergens may be only “officially” named after they are sequenced, but allergens in the literature are not only named after they are sequenced.  The genus of recited allergens are not well characterized so they cannot be claimed by name alone.  
Furthermore, the recitations read on isoallergens and variants which are encompassed by the allergen names including polypeptides with amino acids variations, truncations and additions including variation in the amino acids which are conserved in lipocalins.  In light of the teachings in the specification, there is no limiting definition for what a “lipocalin” is so one of ordinary skill in the art would not know what is encompassed by an allergen claimed by name which is a lipocalin.  
The following is disclosed in the specification
[0009] However, despite the existence of several thousands of protein families, most allergens belong to a rather limited number of protein families. So the vast majority of aeroallergens deriving from animals belong to the lipocalin-family (Virtanen, Allergy 2001; 56 Suppl 67: 48-51) and plant allergens usually originate from the prolamin or cupin superfamilies and the Bet v 1 family. All of these families are able to bind to lipids and fatty acids. They are either multimeric proteins or tend to form aggregates (Schoell et al, Journal of Immunology 2005; 175: 6645-6650). The majority of allergens can also be classified by their biological function having either 1) proteolytic, 2) enzyme inhibitory activity or 3) transport function (Stewart et al., Clinical and Experimental Allergy 1996; 26: 1020-1044). 

[0050] Most of the important mammal-derived respiratory allergens, as well as the major milk allergen and a few insect allergens, belong to the lipocalin protein family as depicted in Table 1. Lipocalins were initially defined as powerful bacteriostatic agent active against various Gram-negative microorganisms through impeding iron sequestration. They are involved in a variety of biological processes like immune regulation, pheromone transport, prostaglandin synthesis and lipid transport. Lipocalin 2 has also been identified as a stress protein that is released under various inflammatory conditions and cancer. Lipocalins vary greatly on the sequence level with unusually low levels of overall sequence conservation and pairwise comparison often falling below 20%. Nevertheless, the lipocalin crystal structures are very well conserved (Flower et al., Protein Science 1993; 2: 753-761). The lipocalin fold consists of an antiparallel .beta. barrel structure made of eight .beta. sheets arranged in an antiparallel orientation resulting in a cup-shaped cavity (the "calyx") that binds, transports, and delivers small ligands (Flower et al., Biochimica et Biophysica Acta 2000; 1482: 9-24). Lipocalins are usually secreted and can be found in the dander, urine, fur and saliva of animals and humans. 

[0051] Lipocalin allergens induce T helper type 2 (Th2) deviation, when devoid of iron, but the reasons for this are enigmatic. Mammalian lipocalins are thought to be on the borderline of self and non-self and hence to be able to amount a Th2-response under so far elusive circumstances (Virtanen et al., Clinical and Experimental Allergy 42 (2011), 494-504). It was recently discovered lipocalin allergens can mimic human lipocalin 2 and increase survival in the apo-form, thereby being anti-apoptotic to CD4+ cells, whereas the holo-form severely impaired the expression of CD4+ cells on peripheral blood mononuclear cells (see also: FIG. 3). Moreover, significant structural homologies with other major inhalative allergens like Bet v 1 and Alt a 1 with the lipocalin-family were identified, providing the lipocalin-structure as a general characteristics for most inhalative allergens (see also: FIG. 1). "Lipocalin proteins" according to the present invention are (human) lipocalin 2 and naturally occurring lipocalin-like proteins having sequential topology of eight antiparallel beta-strands and forming a cavity capable of binding siderophore-iron complex. With the present invention, the similar lipocalin structure of major allergens has been proven, specifically the allergens explicitly referred to hereinafter. 

TABLE 1 Lipocalins. The sequential identity of lipocalins varies but the three-dimensional structure is conserved. They are present in body fluids and secretions and other samples of human and animal individuals. Lipocalins as allergens Bug Tria p 1 cat Fel d 4 Cockroach Bla g 4 cow Bos d 2, Beta-lactoglobulin Bos d 5 dog Can f 1 and Can f 2 guinea pig Cav p 1, Cav p 2, Cav p 3 horse Equ c 1, Equ c 2.0101 and Equ c 2.0102 mite Der p 2, Aca s 13, Bt6, Lep d 13 mouse Mus m 1 rat Rat n 1 rabbit Ory c 1 tick Arg r 1 

[0068] Besides lipocalin proteins, also lipocalin analogues can be used in the treatment according to the present invention. "Lipocalin analogues" according to the present invention include all polypeptides that exert the same allergenic specificity as the naturally occurring lipocalin proteins and have a cavity capable of carrying iron or other ligands typically for lipocalin, such as siderophore-bound iron or retinoic acid. Accordingly, by such definition, lipocalins that do not bind iron efficiently (e.g. via a siderophore) are not to be regarded as "lipocalin analogues" according to the present invention, whereas polypeptides that bind iron (via siderophores) in an efficient manner (as e.g. confirmed by the method according to the present invention), can also be successfully administrated in the therapeutic embodiment of the present invention. 

The specification discloses the “lipocalin family” of proteins in Table 1 and this list recites Tria p 1, Fel d 4, Bla g 4, Bos d 2, Bos d 5, Can f 1, Can f 2, Cav p 1, Cav p 2, Cav p 3, Equ c 1, Equ c 2.0101 and Equ c 2.0102, Der p 2, Aca s 13, Bt6, Lep d 13, Mus m 1, Rat n 1, Ory c 1 and Arg r 1.  None of these lipocalins are from plants.  Yet, in claim 5 at least half of the allergens recited are from plants.  The term “lipocalin” refers to the lipocalin family of proteins as acknowledged by the specification.  As such, the specification is not enabled for “lipocalins” which do not belong to the lipocalin family of proteins.  It is noted that in Applicant’s own published work, the plant protein Bet v 1 is referred to as “lipocalin-like” (In particular, Roth-Walter et al. (IDS mailed on 01/13/2021).  Being “lipocalin-like” is not equivalent to being a lipocalin.  In the reference it teaches “In contrast to the plant allergen Bet v 1 being the prototype of the PR-10 protein family, most animal –derived allergens belong to the lipocalin protein family.” on page 17416.  On page 17420, the reference teaches “we consider Bet v 1 to be a lipocalin allergen”.  Whether or not Applicant “considers” Bet v 1 to be a lipocalin allergen or not, Bet v 1 is in the PR-10 protein family.  If Bet v 1 is added to the lipocalin family officially, then Bet v 1 would be a lipocalin allergen.  Otherwise, Bet v 1 is not a lipocalin.  Furthermore, the art of Friedl-Hajek et al. (IDS mailed on 01/13/2021) teaches the identification of up to 35 different isoallergenic sequences for Bet v 1 and there is no indication that even if one isoallergen was a true lipocalin that all of the other Bet v 1 isoallergens would be lipocalins and determining the 3 dimensional structure of the 35 different known species would be undue experimentation.
Hilger et al. (IDS mailed on 01/13/2021) teaches animal lipocalin allergens that were known in 2012 and many of the recited animal allergens are not taught in Hilger et al.  (In particular, Table 1, whole document). For example, the specification discloses that Der p 2, Der f 2, Der f 13 and Der p 13 are lipocalins.   The Examiner finds no evidence that these allergens are lipocalins in the art and the specification does not disclose any evidence that has been uncovered to place them in the lipocalin family of proteins.  The art of Flower et al. (IDS mailed on 01/13/2021) makes it very clear that the determination of whether or not a molecule is or is not a lipocalin is not at all straightforward.  The reference teaches that molecules which appeared to have the structural requirements were found upon more in depth research to not be encompassed by the term lipocalin.  (See in particular, pages 17-19).  It is noted that any member of the lipocalin family is also a member of the calycin protein superfamily which includes the lipocalins, fatty acid binding proteins and avidins. 
As such, the allergens recited in claim 5 encompass many allergens for which there is no evidence that they are lipocalins in the state of the art or in the specification as filed. 
The designation of lipocalin allergens by allergen laboratory names is insufficient.  The allergen name designations read on allergens before discovery, allergen variants and isoallergens before discovery and every molecule encompassed by the laboratory designations; and the term “lipocalin”, includes “analogues” and proteins defined by function rather than sequence. Since what is or is not a lipocalin is not something easily ascertained, one of ordinary skill in the art would be required to perform undue experimentation to determine which variants and isoallergens encompassed by the named allergens would also be lipocalins.  
Data on two species of the genus of lipocalins is not sufficient to provide enablement for all of the allergens recited. What is or is not a lipocalin would not be well known to one of ordinary skill in the art. Applicants themselves have admitted in one of their own publications that it was surprising that Bet v 1 would be encompassed by the term “lipocalin” though the structure of Bet v 1 has been known for a very long time (In particular, Roth-Walter Title, page 17418, entire document). So, what is or is not a lipocalin is not well characterized or well known.  Applicant must demonstrate that one of ordinary skill in the art could make and use the invention commensurate in scope with the claims.  
The specification is not enabled for the genus of “siderophores”.  The art of Hider et al. (IDS mailed on 01/13/2021) teaches throughout the entire reference and the appendix that there is no correlation between the structure of a molecule and it being a siderophore.  The specification is not enabled for the use of any siderophore, including as yet undiscovered siderophores, in the instant method. The specification teaches in paragraph [0055] that adrenaline is encompassed by the term siderophore.  As evidenced by the 2019 art of Golonka et al. (IDS mailed on 01/13/2021) there are two “siderophore-like biomolecules”: 2, 5-Dihydroxbenzoic acid and catecholamine (e.g. norepinephrine).  Adrenaline is not taught to be siderophore.  The Golonka reference teaches that these mammalian molecules are not siderophores, but are rather siderophore-like.  Furthermore, the reference defines a siderophore as a low molecular weight (500-1,500 Da) iron chelator that has a potent affinity for iron compared to the those iron binding proteins and the chelators are selective for insoluble ferric iron but not soluble ferrous iron. As evidenced by the art of Leopoldini et al. (IDS mailed on 01/13/2021) querecetin binds to ferrous iron.   (In particular, whole document). So, Applicants examples are based on siderophores that are not siderophores.  

The specification defines the term “siderophore” in the following ways:
[0017] Mori et al. (J. Clin. Invest. 115 (2005), 610-621) report that endocytic delivery of lipocalin-siderophore-iron complex rescues the kidney from ischemia-reperfusion injury.
[0045] In these ligand-binding assays according to the present invention, siderophores loaded with iron or other ligands such as retinoic acid can be specifically used for testing lipocalin allergens. Quenching of the autofluorescence of lipocalin allergens can be determined spectrophotometrically. In the direct assays, the signal upon incubation with the test siderophore or retinoic acid is inversely related to the natural loading of the lipocalin allergen; in the competitive assay, the signal upon incubation with the test siderophore or retinoic acid is directly related to the already bound ligand in the lipocalin allergen. For example, measurement of autofluorescence for the detection of the ligand-load of lipocalin allergens can be performed in relation to unloaded lipocalin. Hence the method of this invention allows classification of lipocalin allergens as holo- or apo-forms. 
[0047] Therefore, the present invention also relates to a method for determining the quantity of unloaded lipocalin allergen or lipocalin 2 in a preparation wherein (a) either a predetermined amount of siderophore, like 2,3, dihydroxybenzoic acid, is added to the preparation or (b) the preparation is competitively tested with iron-ligands not able to bind to the lipocalin cavity, like desferral, that extracts ligands from the lipocalin-pocket resulting in the reestablishment of the intrinsic fluorescence of the proteins at excitation/emission of 280/340 nm. 
[0055] Lipocalin 2 or other lipocalin proteins as defined herein, especially Der p 2, Bet v 1 and Alt a 1 and all mammalian lipocalin allergens, cannot bind iron directly, but via siderophores. Siderophores are Fe(III)-specific chelating agents in an organisms like catechols and are also produced in the human body (e.g. adrenalin), but also by bacteria to invade the host, which enable them not only to bind to free available Fe(III) but also extract it from iron-binding proteins of the host. Siderophores (Greek: "iron carrier") are small, high-affinity iron chelating compounds and are amongst the strongest soluble Fe.sup.3+ binding agents known. Siderophores can be secreted by microorganisms such as bacteria, as well as fungi and grasses. Siderophores usually form a stable, hexadentate, octahedral complex preferentially with Fe.sup.3+ compared to other naturally occurring abundant metal ions, although if there are less than six donor atoms water can also coordinate. The most effective siderophores are those that have three bidentate ligands per molecule, forming a hexadentate complex and causing a smaller entropic change than that caused by chelating a single ferric ion with separate ligands. A comprehensive list of siderophores is presented in Hider et al., Nat. Prod. Rep. 27 (2010), 637-657. Fe.sup.3+ is a hard Lewis acid, preferring hard Lewis bases such as anionic or neutral oxygen to coordinate with. Microbes usually release the iron from the siderophore by reduction to Fe.sup.2+ which has little affinity to these ligands. 
[0056] Siderophores are usually classified by the ligands used to chelate the ferric iron. The major groups of siderophores include the catecholates (phenolates), hydroxamates and carboxylates (e.g. citric acid or derivatives of citric acid). The wide variety of siderophores may be due to evolutionary pressures placed on microbes to produce structurally different siderophores which cannot be transported by other microbes' specific active transport systems, or in the case of pathogens deactivated by the host organism. 
[0057] Lipocalin 2 exerts its bacteriostatic effect by binding to bacterial siderophores as this lipocalin is released from the liver and spleen in response to an acute bacterial infection. There are several bacterial siderophores however that cannot be trapped in the lipocalin 2-calyx like desferal and pyoverdine and as a consequence allow bacteria to establish infections in the lung. Desferal is used to treat acute iron poisoning, especially in small children. This agent is also frequently used to treat hemochromatosis, a disease of iron accumulation that can be either genetic or acquired. Apart from iron toxicity, deferoxamine can be used to treat aluminium toxicity (an excess of aluminium in the body) in select patients. 
[0058] Lipocalin proteins are co-administered according to the present invention in combination with siderophores as a complex. "Complex" is understood herein in the usual manner, as non-covalent binding (H-bridges, van der Waals forces and electrostatic interactions) (see e.g. Gomez Casado et al., J. Mol. Graph. Mod. 45 (2013), 111-121). 
[0059] Preferably, the lipocalin proteins are administered together with a metal-ion, preferably iron complexed with siderophores, in a molar ratio of 0.5 to 3 to 3 to 0.5, preferably in a molar ratio of 1 to 3 to 3 to 1, especially in a molar ratio of 2.0 to 3 to 3 to 2. 
[0060] According to a preferred embodiment of the present invention, lipocalin proteins are administered with zinc-, copper-, selen-, or mangan-ions. 
[0061] It is preferred to administer lipocalin proteins with siderophores selected from catechols, catechol-derivatives (compounds containing a benzene ring with two hydroxyl groups in ortho substitution). Preferably, the catechol (1,2-benzenediol) has further side chains, especially on positions 3, 4, 5 and/or 6, especially on positions 2, 4 and 5. Also siderophores like .alpha.-hydroxycarboxylate, hydroxyphenyloxazolone, hydroxamate, .alpha.-aminocarboxylate, hydroxypyridinone, .alpha.-hydroxyimidazole and derivatives thereof can be administered with the lipocalin proteins.
Hider et al., which the specification affirmatively discloses for its teaching of “a comprehensive list of siderophores” defines “siderophores” differently from the specification.  Hider et al. teaches in the first lines of the abstract that “Siderophores are compounds produced by bacteria, fungi and graminaceous plants for scavenging iron from the environment. They are low-molecular-weight compounds (500–1500 daltons) possessing a high affinity for iron(III) (Kf > 1030), the biosynthesis of which is regulated by iron levels and the function of which is to supply iron to the cell.”  Adrenaline (183.204 daltons) is not produced in bacteria, fungi or graminaceous plants and it is not 500-1500 daltons. Citric acid is 192.124 daltons. Quercetin is 302.236 daltons.  2,3, dihydroxybenzoic acid is 154.12 daltons.  Hider et al. does not teach that any flavonoids are encompassed by the definition for “siderophore”, much less quercetin which the specification discloses as being an accepted model for a siderophore.  
The specification is defining the term “siderophore” in a way that is contrary to plain meaning while also indicating that the term is to be given its plain meaning by citing a reference which teaches a definition that is contrary to the definition of the specification.  It is noted that in Applicant’s own references publishing this exact data, Applicant does not refer to quercetin as being a siderophore, but rather as “acting like a siderophore”.  It is this difference between these two phrases which is at issue.  The term “siderophore” is not equivalent to the term “acting like a siderophore”.  One cannot claim molecules that are siderophores and provide enablement for “siderophores” only using molecules which are not encompassed by the definition of a reference that teaches a comprehensive list of siderophores, but rather by Applicant’s own definition which encompasses molecules “acting like a siderophore”.   The term “siderophore” needs to have a limiting definition to be recited in the claims as a key element to the invention.  One of ordinary skill in the art would not know what is encompassed if molecules which do not have the required source and molecular weight act “as a siderophore” and are encompassed by the term.  The claims are not enabled for making and using siderophores as defined by the specification.  
The claims are reciting siderophores which have been defined in the specification to have opposing meanings (a reference that recites a comprehensive list indicates that specific species discloses as being siderophores are not because they are not from bacteria, fungi or plants) and lipocalins which have been defined in the specification to have a conserved structure which has not been demonstrated in the majority of the species claimed to be lipocalins.  Publication of Applicant’s work teaches that lipocalin species disclosed in the specification are “lipocalin-like” and not lipocalins.  Applicant’s own work is the best evidence to show that the claims are not enabled for the at least Bet v 1 being a lipocalin.    
The terms “siderophore” and “lipocalin” are essentially functions and one of ordinary skill in the art would not know what structures are associated with these functions because siderophores  have no structural similarity and lipocalins have only small conserved areas, but also because Applicant has expanded the definitions for these terms to include members which are not encompassed by their ordinary meanings, so there is especially no ability for one of ordinary skill in the art to know what structures are associated with being siderophore and/or lipocalins as encompassed by the disclosure in the specification because both terms encompass species that one of ordinary skill in the art would not include in the definition.  Furthermore, there is no testable function recited in the claims that would allow one of ordinary skill in the art to be able to screen for molecules which are encompassed by these recitations.  
The specification is not enabled for the use of any metal ion in the claimed method.  The term encompasses any metal ion which could bind to a non-enabled genus of siderophores and a non-enabled genus of lipocalins and the method of treatment using the genus of these non-enabled combinations is also not enabled. The specification is not enabled for a combination of any lipocalin, any siderophore and any metal ion, much less a method of treating allergies using the genus of such combinations.
The claims do not recite any screening method that one could use to screen for a named protein/holo-protein that can be made and used commensurate in scope with the specification.
Predicting polypeptide structure from sequence data of a single amino acid sequence or set of motifs and attempting to utilize the predicted structural determinations to ascertain functional aspects of the protein or “holo” form is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   
The specification does not adequately provide support for a method of treating or preventing allergies comprising administering the genus of recited polypeptides. Given the unpredictability in the art of function from protein sequence, the claims are not enabled for compositions which comprise a non-enabled genus of lipocalin proteins, siderophores and metal ions in their holo form which would have unpredictable therapeutic functions. 
Also at issue is whether or not the genus of compositions disclosed can be used pharmaceutically to treat and prevent allergies. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of proteins encompassed by the instant claims in vivo, absence of working examples providing evidence which is reasonably predictive that the claimed compositions are effective for in vivo use, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed method with a reasonable expectation of success.
Even if the claims had recited a particular allergic disease to treated or prevented, the specification does not provide sufficient guidance on how to sufficiently treat allergies or allergic reactions by administering the claimed compositions. The art of Kurucz et al.( IDS mailed on 01/13/2021) teaches that the allergic respiratory disease asthma is a complex syndrome linked to genetic elements and environmental factors.   The mouse, rat, guinea pig, rabbit, sheep, monkey, ferrett, cat, dog, pig and horse models of asthma are discussed, especially with reference to differences in pathogenesis with human asthma, which is a unique disease in the animal kingdom.  All models discussed in the reference are different from each other and react differently from human asthma.  Therefore, treating asthma in one animal model vs another animal model is not straightforward and depends on many factors (In particular, whole document).  The art of allergic inhibition is highly unpredictable, particularly with reference to asthma, and it would require undue experimentation by one of ordinary skill in the art to treat asthma which is one allergic disease.  There are no methods of preventing asthma. 
	The art of Mukherjee et al. (IDS mailed on 01/13/2021) teaches that allergic asthma is a chronic airway inflammatory disease affecting 330 million people worldwide in which exposure to allergens causes intermittent attacks of breathlessness, airway hyper-reactivity, wheezing, and coughing. Allergic asthma has been called a "syndrome" resulting from a complex interplay between genetic and ingested and inhaled environmental factors.  Although animal models, linkage analyses, and genome-wide association studies have identified numerous candidate genes, a solid definition of allergic asthma has not yet emerged.  In contrast with animal models, in which T-helper 2 (TH2) cell response is the dominant feature, in human asthma, an initial exposure to allergen results in TH2 cell-dependent stimulation of the immune response that mediates the production of IgE and cytokines. Re-exposure to allergen then activates mast cells, which release mediators such as histamines and leukotrienes that recruit other cells, including TH2 cells, which mediate the inflammatory response in the lungs. Thus, although the TH2 axis plays a critical role in initiating the IgE response and airway inflammation, the presence of allergen specific IgE does not necessarily culminate in asthma (In particular, page 32883). The reference teaches that during the past decade, major advances have been made in our understanding of the immune mechanisms of allergic diseases, including allergic asthma. However, these advances have not yet resulted in the development of effective new therapeutic approaches. It is possible that our knowledge of interacting genetic and environmental factors affecting the pathogenesis of this disease remains incomplete. Thus, further advance in the genetics of allergic asthma and the interaction of candidate asthma genes with environmental factors may facilitate the development of novel therapies. (In particular, last paragraph, whole document) As such, the art shows the unpredictability in treating allergic asthma in humans.  There are no methods of preventing asthma.  
The 2017 art of Kristiansen et al. (IDS mailed on 01/13/2021) teaches that allergen immunotherapy does not prevent allergic disease.  (In particular, paragraph spanning pages 22-23, pages “secondary outcomes” section on pages 24-27, abstract, conclusion, whole document). The 2017 art of Martignago et al. (IDS mailed on 01/13/2021) teaches that the only preventive role of allergen immunotherapy is venom immunotherapy in the prevention of fatal reactions to Hymenoptera stings. Other than that, there is some evidence for subcutaneous immunotherapy in decreasing the risk of developing asthma in children with allergic rhinitis, while the possible prevention of new sensitizations by both subcutaneous immunotherapy and sublingual immunotherapy requires a higher level of evidence. Regarding allergen immunotherapy as a prophylactic instrument in children at high risk of developing atopy and in patients sensitized but not yet symptomatic, more studies are needed to envision such a role that, if confirmed, could influence the epidemiology of allergy (In particular, conclusion, abstract, whole document). As such, as of 2017 which is after the effective filing date of the instant application, preventative treatments using allergen immunotherapy are not enabled. The specification discloses “prevention” as being separate from treatment and prevention is to prevent the occurrence of something from happening.  If a patient has allergic disease already, then they are treated for their allergic disease.  
The specification is not enabled for a method of treating all allergies in mice using any lipocalin molecule recited.  The specification is especially not enabled for preventing all allergies in mice using any lipocalin molecule recited.  The specification is not enabled for methods of treatment or prevention of allergies in humans using any lipocalin molecule recited.  The specification is not enabled for any method of preventing allergies in mice or humans using any lipocalin, siderophore and metal ion combination.  
Applicant’s data in the specification is insufficient to provide enablement for the genus of allergens, siderophores and metal ions recited in the claims.  The combination of allergen, siderophore and metal reads on a very, very large number of species.  The data disclosed is insufficient for all methods of allergy prevention because the data does not provide any evidence that any allergy would be prevented in any subject. BLG and iron complexes with quercetin, BLG and iron complexes with catechin and Bet v 1 with iron complexes with quercetin are not sufficient evidence for treatment using any of the 102 allergens recited wherein the allergens have no common sequence amongst each other and the idea that they have a lipocalin structure linking them is only Applicant’s teaching.  The combination of those 102 allergens (including isoforms and variants) with any molecule encompassed by Applicant’s definition of the term “siderophore” and any metal ion being used to treat any allergy in any subject by any means is not enabled by the few examples.  
Applicant’s attention is drawn to the entire document of Halken et al. (IDS mailed on 01/13/2021) but particularly to the abstract which reads 
“Our key recommendation is that a three year course of subcutaneous or sublingual AIT can be recommended for children and adolescents with moderate to severe allergic rhinitis (AR) triggered by grass/birch pollen allergy to prevent asthma for up to two years post-AIT in addition to its sustained effect on AR symptoms and medication. Some trial data even suggest a preventive effect on asthma symptoms and medication more than two years post AIT. We need more evidence concerning AIT for prevention in individuals with AR triggered by house dust mites or other allergens and for the prevention of allergic sensitization, the first allergic disease or for prevention of allergic co -morbidities in those with other allergic conditions. Evidence for the preventive potential of AIT as disease modifying treatment exists but there is an urgent need for more high -quality clinical trials.” 
So, the Halken abstract teaches that the outcome of their entire study directed to determine guidelines for allergen immunotherapy for the prevention of allergy in 2017 is that a three year course of subcutaneous or sublingual AIT in kids with allergies to grass/birch pollen can prevent asthma and symptoms for two years.; and some trial data suggests more than two years post AIT.  More evidence is needed for AIT for prevention in individuals with AR triggered by house dust mites or other allergens and for the prevention of allergic sensitization, the first allergic disease or for prevention of allergic co-morbidities in those with other allergic conditions. Data on preventive potential of AIT as disease modifying treatment exists but more high-quality clinical trials are needed.  So, the abstract does not even provide definitive evidence for inhibiting further allergic manifestations in people with allergies, much less preventing allergic disease to begin with.  Preventing as defined in this article is equivalent to treating.  Primary prevention is prevention and the only thing this article says about primary prevention is that more evidence is needed.  
Since no in vivo studies were used as model system to prevent any disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any disorders or reach any therapeutic endpoint in animals by administrating the compositions, much less any disorder as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of treating and preventing a disease.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the treating allergy in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: in vitro methods of administering the Betv-1 with catechol and iron (holo-Betv1) and beta-lactoglobulin with catechol and iron (holo-BLG) to PBMCs as taught in Liu et al. 
Applicant is not in possession of: a method of treating or preventing allergies comprising administering lipocalin proteins, wherein the lipocalin proteins are provided together with a siderophore and a metal ion in their holo-form of claims 1-8.
The specification has not adequately described compositions comprising “holo” lipocalins of “lipocalin proteins” (including the recitations of claim 5), “siderophores” and “metal ions” and methods of treating and preventing allergies using the compositions.  These terms provide no limiting definition and therefore the terms encompass any lipocalin sequence having any number of additions, deletions and substitutions to the named sequences. The “siderophores” are molecules without any particular structure and metal ions read on any metal ions.  The structure of the combination of “lipocalin”, “siderophore” and “metal ion” into a “holo” lipocalin has not adequately been described. 
The specification has not described a correlation between the structure of the protein and the function of being a lipocalin; the structure of the molecule and it being “a siderophore”; the structure of the “holo” form of lipocalin; and the structure of the combination of molecules and the function of  being able to be used to treat and prevent allergies.  Without a correlation between structure and function, the genus of molecules with these functions has not been adequately described.  
As set forth supra in the enablement rejection, querecetin and adrenaline are not siderophores despite the teaching in the specification.  In addition, the claims read on lipocalins which are non-allergenic and which have amino acid variations including in conserved regions that make them a lipocalin.  The claims also encompass recited lipocalins without known structures, much less the knowledge that the unknown structures are encompassed by the term lipocalin.   
The specification has not adequately described the combination of lipocalin, siderophore and metal ion combinations which are encompassed by the claimed invention.  It is insufficient to argue that one of ordinary skill in the art could determine the combinations which could be used.  
	The “short characteristic conserved sequence motifs” making the polypeptide a lipocalin do not correlate with the ability to use the molecule in a treatment for allergies.  Likewise, the combination of a group of molecules which comprise a lipocalin, a siderophore and a metal ion does not correlate with the ability to be used in a method of treatment or prevention of allergies.
"Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16.    In this instant case, Applicants have not provided the requisite identifying structural features of the genus of a lipocalin, a siderophore and a metal ion combinations that will result in the claimed function.    "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17.   In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the molecules do, rather than what they are.  
9.	No claim is allowed.
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 13, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644